Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

	Applicant argues: “Jiminez, for example, fails to disclose, teach or suggest “the data transmission comprising a carrier signal, a payload and control data indicative of the source” and “overlaying a modulation of the carrier signal onto the data transmission such that the carrier signal is at a frequency that is inaudible to a human.” Jiminez instead teaches an inaudible acoustic signal being transmitted as “either an embedded or overlaid signal with other audible media content being transmitted via the vendor speaker, or as a simultaneous along with other audible media content”…More specifically, the overlaying step recited in Applicant’s claim 1 teaches the authentication of a data transmission having specific components (payload and control data) rather than teaching a simple overlay of basic audible media content (i.e. background music) for the purposes of simple exchange of information, as suggested by Jiminez’s teachings (Remarks pg. 11-12).”
At the outset, Jiminez is not being used to teach “data transmission comprising a carrier signal, a payload and control data indicative of the source” but rather the other cited references Link and Lawlis teaches these features. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Secondly, Applicant’s own specification teaches wherein “the voice communication includes a payload…The voice communication is audibly played over a speaker device….The payload, audible to the human crew members (Paragraph [0056]).” Therefore similar to Applicant’s specification, Jiminez also teaches overlaying a modulation of a carrier signal onto an audible data transmission.
	Thirdly, the Examiner disagrees that Jiminez is a simple overlay of basic audible media. Jiminez in Paragraph [0025] teaches “generates a unique set of symmetric encryption keys…used when sending and receiving the inaudible acoustic signals…the set of symmetric keys includes…a signature key to be used….for end point authentication.” Therefore Jiminez teaches using overlaid inaudible signals for authentication similar to Applicant’s claim 1.
	Applicant argues: “Applicant also respectfully disagrees with the Examiner’s assertion that modifying Link and Lawlis to include the teachings of Jiminez would lead to predictable results, because Jiminez teaches a method having a completely different outcome which has nothing to do with data transmission authentication (Remarks pg. 13).”
	The Examiner respectfully disagrees that Jiminez has nothing to do with data transmission authentication for similar reasons argued above (Jiminez Paragraph [0025] teaches a unique sent of encryption keys used when sending a receiving inaudible acoustic signals which are used for end point authentication. Furthermore, the method of overlaying a carrier signal is well known and would yield predictable results regardless of the contents of the signal (i.e. overlaying a carrier signal over another signal is well known and not dependent on the contents of the signal).
	The remaining arguments are derived from the above and unpersuasive for a similar rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link (US 2019/0047511) in view of Lawlis (US 2018/0131522) in further view of Jimenez (US 2015/0365384)


Regarding Claim 1,

Link (US 2019/0047511) teaches a method for authenticating a data transmission received at a vehicle from a transmitting device associated with a source positioned offboard of the vehicle (Figure 1 shows a vehicle, 4, 6, Paragraph [0037] show a communication system and onboard computing system), the method comprising: receiving, by a computing system comprising one or more processors positioned in the vehicle, the data transmission associated with the source (Paragraph [0037] teaches vehicle device 4 transmits a request message signal via an audio signal)(Figure 5, 525), the data transmission comprising a payload and control data indicative of the source; 
determining, by the computing system, whether the source is authorized based at least in part on the control data of the data transmission (Figure 5, 555, Authenticate Vehicle Permission Message and associated text); 
and generating, by the computing system, a control action based at least in part on whether the source is authorized (Figure 5, 555, perform requested operation and associated text);
Link does not explicitly teach wherein the control data is embedded with the payload into the data transmission, the control data being distinct from the payload
Lawlis (US 2018/0131522) teaches wherein the control data is embedded with the payload into the data transmission, the control data being distinct from the payload (Paragraph [0017] teaches a verification MAC determines whether a source identifier is authorize)(Paragraph [0028] teaches a message includes payload data and MAC)(Also See Figure 4, security data payload)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Link with the data transmission of Lawlis which includes control data embedded with the payload into the data transmission and the results would have been predictable (i.e. control data and payload would be distinct and in the same transmission)
Link and Lawlis do not explicitly teach wherein the data transmission comprises a carrier signal, and overlaying a modulation of the carrier signal onto the data transmission such that the carrier signal is at a frequency that is inaudible to a human
Jimenez (US 2015/0365384) teaches a carrier signal, and overlaying a modulation of the carrier signal onto the data transmission such that the carrier signal is at a frequency that is inaudible to a human (Paragraph [0024, 0027] teaches transmitting an inaudible acoustic signal as an overlaid signal with the media content being provided)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Link and Lawlis with the inaudible overlaid signal and the results would be predictable (i.e. a signal would be overlaid at a frequency that is inaudible)

Regarding Claim 2,

Link and Lawlis and Jiminez teaches the method of claim 1. Link teaches wherein the control data comprises a cryptographic identification of a source identifier of the source (Figure 5, 545, cryptographic information from the request message).



Regarding Claim 4,

Link and Lawlis and Jiminez teaches teaches the method of claim 1. Link teaches wherein the data transmission comprises a timestamp indicative of a time the data transmission was transmitted by the transmitting device associated with the source, and wherein the control action is generated based at least in part on the timestamp (Paragraph [0035] teaches cryptographic input may include, time value, location) (Figure 5, 555 receives and authenticates message);



Regarding Claim 6,

Link and Lawlis and Jiminez teaches teaches the method of claim 1. Link teaches wherein the data transmission is a voice communication and the control data of the voice communication comprises a cryptographic identification of a source identifier (Figure 5, 545, cryptographic information from the request message)., and wherein the cryptographic identification is a human inaudible component of the voice communication (Paragraph [0035] teaches request message containing request message is in an inaudible component).

Regarding Claim 7,

Link and Lawlis and Jiminez teaches teaches the method of claim 6. Link teaches wherein the human inaudible component is greater than about twenty kilohertz (20 kHz) (Paragraph [0037] teaches ultrasonic tones which are greater than 20kHz)

Regarding Claim 10,

Link and Lawlis and Jiminez teaches teaches the method of claim 1. Link teaches wherein the data transmission is an analog radio stream (Paragraph [0035] teaches analog radio frequency)

Regarding Claim 21,

Link and Lawlis and Jiminez teaches the method of claim 2. While Link teaches modulating a message in both ultrasonic and lower harmonics (Paragraph [0037]) Link does not explicitly teach wherein the cryptographic identification modulates a carrier signal the data transmission at a higher harmonic than the payload 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data transmission to be modulated at a higher harmonic than the payload and the results would be predictable (i.e. payload modulated at audible frequencies, transmission modulated at ultrasonic)



Claim 3, 8, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link and Lawlis, Jiminez in view of Wang (US 2019/0187971)


Regarding Claim 3,

Link and Lawlis and Jiminez teaches the method of claim 2, wherein determining whether the source is authorized based at least in part on the control data of the data transmission comprises: ascertaining whether the source identifier of the data transmission matches at least one of the plurality of source identifiers associated with the plurality of authorized sources (Figure 5, 555 receives and authenticates message);
Link does not explicitly teach decrypting the cryptographic identification of the source identifier, access a database comprising a plurality of source identifiers associated with a plurality of authorized sources 
Wang (US 2019/0187971) teaches decrypting the cryptographic identification of the source identifier (Paragraph [0083] teaches public key decrypting data transmission)
a plurality of source identifiers associated with a plurality of authorized sources (Paragraph [0095] teaches authenticating source of package)(Paragraph [0097] teaches one or more sources 705) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Link to include multiple authorized sources and the results would be predictable (i.e. there would be multiple authorized sources) 

Regarding Claim 8,

Link and Lawlis and Jiminez teaches the method of claim 1, but does not explicitly teach wherein the computing system of the vehicle comprises a public key associated with a private key of the source, and wherein the computing system of the vehicle is configured to use the public key to decrypt at least a portion of the data transmission encrypted by the source with the private key.
Wang teaches comprises a public key associated with a private key of the source, and wherein the computing system of the vehicle is configured to use the public key to decrypt at least a portion of the data transmission encrypted by the source with the private key (Paragraph [0083] teaches public key decrypting data transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Link with the decryption method of Wang
The motivation is to provide secure distribution (Wang Paragraph [0083])


Regarding Claim 19, 

Link (US 2019/0047511) teaches a system for a vehicle, the system comprising: a communications system positioned onboard the vehicle and configured to present a voice communication and an onboard computing system positioned onboard the vehicle (Figure 1 shows a vehicle, 4, 6, Paragraph [0037] show a communication system and onboard computing system), the onboard computing system comprising one or more computing devices configured to: receive the voice communication generated by a source (Paragraph [0037] teaches vehicle device 4 transmits a request message signal via an audio signal)(Figure 5, 525), the voice communication comprising a payload, control data comprising a cryptographic identification of the source, and a timestamp indicative of a time the data transmission was transmitted (Paragraph [0037] teaches the message my include, cryptographic input, information as well as command messages)(Paragraph [0035] teaches cryptographic input may include, time value, location); ascertain whether the source identifier of the data transmission matches at least one of the plurality of source identifiers associated with the plurality of authorized sources (Figure 5, 545 and associated text); determine whether the source is authorized based at least in part on whether the source identifier of the data transmission matches at least one of the plurality of source identifiers associated with the plurality of authorized sources and the timestamp (Figure 5, 555 receives and authenticates message); and activate the communications system to present the voice communication based at least in part on whether the source is authorized (Paragraph [0052] teaches performing an operation requested if the authentication process confirms the permission message was generated). 
Link does not explicitly teach wherein the control data is embedded with the payload into the data transmission, the control data being distinct from the payload
Lawlis (US 2018/0131522) teaches wherein the control data is embedded with the payload into the data transmission, the control data being distinct from the payload (Paragraph [0017] teaches a verification MAC determines whether a source identifier is authorize)(Paragraph [0028] teaches a message includes payload data and MAC)(Also See Figure 4, security data payload)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Link with the data transmission of Lawlis which includes control data embedded with the payload into the data transmission and the results would have been predictable (i.e. control data and payload would be distinct and in the same transmission)
Link and Lawlis do not explicitly teach wherein the data transmission comprises a carrier signal, and overlaying a modulation of the carrier signal onto the data transmission such that the carrier signal is at a frequency that is inaudible to a human
Jimenez (US 2015/0365384) teaches a carrier signal, and overlaying a modulation of the carrier signal onto the data transmission such that the carrier signal is at a frequency that is inaudible to a human (Paragraph [0024, 0027] teaches transmitting an inaudible acoustic signal as an overlaid signal with the media content being provided)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Link and Lawlis with the inaudible overlaid signal and the results would be predictable (i.e. a signal would be overlaid at a frequency that is inaudible)


Link does not explicitly teach decrypt at least a portion of the data transmission encrypted by the source with the private key, access a database comprising a plurality of source identifiers associated with a plurality of authorized sources 
Wang (US 2019/0187971) teaches decrypt at least a portion of the data transmission encrypted by the source with the private key (Paragraph [0083] teaches public key decrypting data transmission) a plurality of source identifiers associated with a plurality of authorized sources (Paragraph [0095] teaches authenticating source of package)(Paragraph [0097] teaches one or more sources 705) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Link to include multiple authorized sources and the results would be predictable (i.e. there would be multiple authorized sources) 

Regarding Claim 20, 

Link, Lawlis, Jiminez and Wang teaches the system of claim 19. Link teaches wherein the onboard computing system comprises comprise a human inaudible key (Paragraph [0031] teaches public and private key) (Paragraph [0035] teaches request message containing request message is in an inaudible component)
Wang teaches a decryption unit comprising one or more public keys associated with a private key of the source, and wherein the one or more public keys for decrypting a component embedded within the voice communication (Paragraph [0083] teaches decrypting with public key)


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link and Lawlis and Jiminez in view of Darnell (US 2017/0132533)


Regarding Claim 5,

Link and Lawlis and Jiminez teaches the method of claim 4, but does not explicitly teach further comprising: determining, by the computing system, a received time indicative of a time the data transmission was received by the vehicle; determining, by the computing system, whether the received time of the data transmission is within a predetermined time period of the timestamp, and wherein the control action is generated based at least in part on whether the received time of the data transmission is within the predetermined time period of the timestamp.
Darnell (US 2017/0132533) teaches determining, by the computing system, a received time indicative of a time the data transmission was received by the vehicle; determining, by the computing system, whether the received time of the data transmission is within a predetermined time period of the timestamp, and wherein the control action is generated based at least in part on whether the received time of the data transmission is within the predetermined time period of the timestamp (Paragraph [0024] teaches determining whether the time period of the timestamp is expired and generating a control action based on the timestamp)
It would have been obvious to one of ordinary skill in the art to modify Link with Darnell
The motivation is to determine whether the credentials are expired (Paragraph [0024])

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link and Lawlis and Jiminez


Regarding Claim 9,

Link and Lawlis and Jiminez teaches the method of claim 1, but does not explicitly teach wherein if the source is authorized, generating the control action comprises presenting the payload to an aircrew member of the vehicle.
The Examiner takes Official Notice it is common to present payloads to authorized people such as an aircrew
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to present a payload to an aircrew member of the vehicle if the source is authorized and the results would be predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439